
	

113 S2436 IS: Empower Employees Act of 2014
U.S. Senate
2014-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2436
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2014
			Mr. Scott introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend title 5, United States Code, to provide that agencies may not deduct labor organization
			 dues from the pay of Federal employees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Empower Employees Act of 2014.
		2.Labor
			 organization dues not deductible from pay
			(a)Agencies
			 generally
				(1)In
			 generalChapter 71 of title
			 5, United States Code, is amended by striking section 7115 and inserting
			 the
			 following:
					
						7115.Labor
				organization dues not deductible from pay
							(a)In
				generalAn agency may not
				deduct any amount from the pay of an employee for the dues of a
			 labor
				organization.
							(b)RestrictionAppropriated funds may not be used to pay
				an employee who makes deductions described in subsection (a).
							(c)DefinitionFor purposes of this section, the term
				agency means—
								(1)an Executive
				agency (as defined in section 105), the United States Postal
			 Service, and the
				Postal Regulatory Commission;
								(2)an office, agency, or other establishment
				in the legislative branch;
								(3)an office, agency, or other establishment
				in the judicial branch; and
								(4)the government of the District of
				Columbia.
								.
				(2)Clerical
			 amendmentThe table of sections for chapter 71 of title 5, United
			 States Code, is amended by striking the item relating to section 7115 and
			 inserting the following:
					
						
							7115. Labor organization dues not
				deductible from
				pay.
						
						.
				(b)Postal Service
			 amendment
				(1)In
			 generalSection 1205 of title 39, United States Code, is
			 repealed.
				(2)Clerical
			 amendmentThe table of sections for chapter 12 of title 39,
			 United States Code, is amended by striking the item relating to section
			 1205.
				3.Effective dates;
			 transition provisions
			(a)Effective
			 dateThe amendments made by
			 this Act shall take effect on the date of enactment of this Act.
			(b)Transition
			 provisions
				(1)Current
			 deductions for dues of an exclusive representativeNothing
			 in this Act shall, in the case of an assignment received before the date
			 of
			 enactment of this Act under subsection (a) of section 7115 of title 5,
			 United
			 States Code (as then in effect), cause the termination of such assignment
			 before—
					(A)the date on which such assignment is
			 revoked, in accordance with the last sentence of such subsection (a) (as
			 last
			 in effect before such date of enactment); or
					(B)if earlier, the date determined under
			 paragraph (1) or (2) of subsection (b) of such section 7115 (as last in
			 effect
			 before such date of enactment).
					(2)Current
			 deductions for dues of other labor organizationsNothing in this Act shall, in the case of a
			 voluntary allotment made before the date of enactment of this Act under
			 subsection (c) of section 7115 of title 5, United States Code (as then in
			 effect), cause the termination of such allotment before the date on which
			 the
			 underlying agreement (under authority of which such allotment is being
			 made)
			 ceases to have effect, whether by reason of section 7115(c)(2)(B) of such
			 title
			 5 (as last in effect before such date of enactment) or otherwise.
				(3)Current
			 deductions for dues of a labor organization from Postal Service
			 employeesNothing in this Act
			 shall, in the case of a written assignment received before the date of
			 enactment of this Act under section 1205 of title 39, United States Code
			 (as
			 then in effect), cause the termination of such assignment before the date
			 on
			 which such assignment—
					(A)is revoked in
			 accordance with such section (as last in effect before such date of
			 enactment);
			 or
					(B)otherwise
			 expires.
					(c)Nonrenewability
				(1)In
			 generalAn agreement between an agency and a labor organization,
			 entered into before the date of enactment of this Act under subsection (a)
			 or
			 (c) of section 7115 of such title 5 (as then in effect), shall not, to the
			 extent that it relates to deductions for the payment of dues of such labor
			 organization, be subject to renewal or extension.
				(2)Postal
			 ServiceA written assignment
			 received by the United States Postal Service under section 1205 of title
			 39,
			 United States Code (as then in effect) or an agreement between the United
			 States Postal Service and any organization of employees in effect pursuant
			 to
			 1205(b) of such title (as then in effect), shall not, to the extent that
			 it
			 relates to deductions for the payment of dues of such organization, be
			 subject
			 to renewal or extension.
				(d)DefinitionsFor
			 purposes of this section, the terms agency, exclusive
			 representative, and labor organization have the meanings
			 given such terms in section 7103 of title 5, United States Code.
			
